


Exhibit 10.4

 

RALLY SOFTWARE DEVELOPMENT CORP.

 

2013 EMPLOYEE STOCK PURCHASE PLAN

 

1.                                      GENERAL; PURPOSE.

 

(a)                                 The Plan provides a means by which Eligible
Employees of the Company and certain Designated Companies may be given an
opportunity to purchase shares of Common Stock.  The Plan permits the Company to
grant a series of Purchase Rights to Eligible Employees.

 

(b)                                 The Company, by means of the Plan, seeks to
retain the services of such Employees, to secure and retain the services of new
Employees and to provide incentives for such persons to exert maximum efforts
for the success of the Company and its Related Corporations.

 

(c)                                  This Plan includes two components: a 423
Component and a Non-423 Component.  It is the intention of the Company to have
the 423 Component qualify as an Employee Stock Purchase Plan.  The provisions of
the 423 Component, accordingly, will be construed in a manner that is consistent
with the requirements of Section 423 of the Code.  In addition, this Plan
authorizes the grant of Purchase Rights under the Non-423 Component that does
not meet the requirements of an Employee Stock Purchase Plan because of
deviations necessary or advisable to permit or facilitate participation in the
Plan by Employees who are foreign nationals or employed or located outside of
the United States while complying with applicable foreign laws; such Purchase
Rights will be granted pursuant to rules, procedures or subplans adopted by the
Board designed to achieve these objectives for Eligible Employees and the
Company and its Related Corporations.  Except as otherwise provided herein or
determined by the Board, the Non-423 Component will operate and be administered
in the same manner as the 423 Component. In addition, under the 423 Component of
the Plan, the Company may make separate Offerings which vary in terms (although
not inconsistent with the provisions in the Plan and not inconsistent with the
requirements of an Employee Stock Purchase Plan) and the Company will designate
which Designated Company is participating in each separate Offering.

 

(d)                                 If a Participant transfers employment from
the Company or any Designated 423 Corporation participating in the 423 Component
to a Designated Non-423 Corporation participating in the Non-423 Component, he
or she will immediately cease to participate in the 423 Component; however, any
Contributions made for the Purchase Period in which such transfer occurs will be
transferred to the Non-423 Component, and such Participant will immediately join
the then current Offering under the Non-423 Component upon the same terms and
conditions in effect for his or her participation in the Plan, except for such
modifications as may be required by applicable law.  A Participant who transfers
employment from a Designated Non-423 Corporation participating in the Non-423
Component to the Company or any

 

1

--------------------------------------------------------------------------------


 

Designated 423 Corporation participating in the 423 Component will remain a
Participant in the Non-423 Component until the earlier of (i) the end of the
current Offering Period under the Non-423 Component, or (ii) the Offering Date
of the first Offering in which he or she participates following such transfer.

 

2.                                      ADMINISTRATION.

 

(a)                                 The Board will administer the Plan unless
and until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).

 

(b)                                 The Board will have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

(i)                                    To determine how and when Purchase Rights
will be granted and the provisions of each Offering (which need not be
identical), including which Designated 423 Corporations and Designated Non-423
Corporations will participate in the 423 Component or the Non-423 Component.

 

(ii)                                To designate from time to time which Related
Corporations of the Company will be eligible to participate in the Plan as
Designated 423 Corporations and Designated Non-423 Corporations and which
Affiliates will be eligible to participate in the Plan as Designated Non-423
Corporations and also to designate which Designated Companies will participate
in each separate Offering (to the extent the Company makes separate Offerings).

 

(iii)                            To construe and interpret the Plan and Purchase
Rights, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
deems necessary or expedient to make the Plan fully effective.

 

(iv)                             To settle all controversies regarding the Plan
and Purchase Rights granted under the Plan.

 

(v)                                 To suspend or terminate the Plan at any time
as provided in Section 12.

 

(vi)                             To amend the Plan at any time as provided in
Section 12.

 

(vii)                         Generally, to exercise such powers and to perform
such acts as it deems necessary or expedient to promote the best interests of
the Company and its Related Corporations and to carry out the intent that the
423 Component be treated as an Employee Stock Purchase Plan.

 

(viii)                     To adopt such procedures and sub-plans as are
necessary or appropriate to permit or facilitate participation in the Plan by
Employees who are foreign nationals or employed or located outside the United
States.  Without limiting the generality of, but consistent with, the foregoing,
the Board specifically is authorized to adopt rules, procedures and subplans,
which, for purposes of the Non-423 Component, may be outside the scope of
Section 423 of the Code, regarding, without limitation, eligibility to
participate in the Plan, handling and making of Contributions, establishment of
bank or trust accounts to hold Contributions, payment of interest,

 

2

--------------------------------------------------------------------------------


 

conversion of local currency, obligations to pay payroll tax, determination of
beneficiary designation requirements, withholding procedures and handling of
share issuances, which may vary according to local requirements.

 

(c)                                  The Board may delegate some or all of the
administration of the Plan to a Committee or Committees.  If administration is
delegated to a Committee, the Committee will have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may retain the authority to concurrently
administer the Plan with the Committee and may, at any time, revest in the Board
some or all of the powers previously delegated.  Whether or not the Board has
delegated administration of the Plan to a Committee, the Board will have the
final power to determine all questions of policy and expediency that may arise
in the administration of the Plan.

 

(d)                                 All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

 

3.                                      SHARES OF COMMON STOCK SUBJECT TO THE
PLAN.

 

(a)                                 Subject to the provisions of
Section 11(a) relating to Capitalization Adjustments, the maximum number of
shares of Common Stock that may be issued under the Plan will not exceed 469,339
shares of Common Stock, plus the number of shares that are automatically added
on February 1 of each year for a period of up to ten years, commencing on the
first February 1 following the IPO Date and ending on (and including)
February 1, 2023, in an amount equal to the lesser of (i) 2% of the total number
of shares of Common Stock outstanding on the immediately preceding January 31,
and (ii) 1,408,017 shares of Common Stock.  Notwithstanding the foregoing, the
Board may act prior to the first day of any fiscal year to provide that there
will be no February 1 increase in the share reserve for such fiscal year or that
the increase in the share reserve for such fiscal year will be a lesser number
of shares of Common Stock than would otherwise occur pursuant to the preceding
sentence.

 

(b)                                 If any Purchase Right granted under the Plan
terminates without having been exercised in full, the shares of Common Stock not
purchased under such Purchase Right will again become available for issuance
under the Plan.

 

(c)                                  The stock purchasable under the Plan will
be shares of authorized but unissued or reacquired Common Stock, including
shares repurchased by the Company on the open market.

 

4.                                      GRANT OF PURCHASE RIGHTS; OFFERING.

 

(a)                                 The Board may from time to time grant or
provide for the grant of Purchase Rights to Eligible Employees under an Offering
on Offering Dates selected by the Board.  Each Offering will be in such form and
will contain such terms and conditions as the Board will deem appropriate, and
with respect to the 423 Component will comply with the requirement of Section

 

3

--------------------------------------------------------------------------------


 

423(b)(5) of the Code that all Employees granted Purchase Rights will have the
same rights and privileges.  The provisions of separate Offerings need not be
identical, but each Offering will include (through incorporation of the
provisions of this Plan by reference in the document comprising the Offering or
otherwise) the period during which the Offering will be effective, which period
will not exceed 27 months beginning with the Offering Date, and the substance of
the provisions contained in Sections 5 through 8, inclusive.

 

(b)                                 If a Participant has more than one Purchase
Right outstanding under the Plan, unless he or she otherwise indicates in forms
delivered to the Company: (i) each form will apply to all of his or her Purchase
Rights under the Plan; and (ii) a Purchase Right with a lower exercise price (or
an earlier-granted Purchase Right, if different Purchase Rights have identical
exercise prices) will be exercised to the fullest possible extent before a
Purchase Right with a higher exercise price (or a later-granted Purchase Right
if different Purchase Rights have identical exercise prices) will be exercised.

 

(c)                                  The Board will have the discretion to
structure an Offering so that if the Fair Market Value of the shares of Common
Stock on the first Trading Day of a new Purchase Period within that Offering is
less than or equal to the Fair Market Value of the shares of Common Stock on the
Offering Date, then (i) that Offering will terminate immediately as of that
first Trading Day, and (ii) the Participants in such terminated Offering will be
automatically enrolled in a new Offering beginning on the first Trading Day of
such new Purchase Period.

 

5.                                      ELIGIBILITY.

 

(a)                                 Purchase Rights may be granted only to
Employees of the Company or, as the Board may designate in accordance with
Section 2(b), to Employees of a Related Corporation or an Affiliate.  Except as
provided in Section 5(b), an Employee will not be eligible to be granted
Purchase Rights unless, on the Offering Date, the Employee has been in the
employ of the Company, a Related Corporation or an Affiliate, as the case may
be, for such continuous period preceding such Offering Date as the Board may
require, but in no event will the required period of continuous employment be
equal to or greater than two years.  In addition, the Board may (unless
prohibited by law) provide that no Employee will be eligible to be granted
Purchase Rights under the Plan unless, on the Offering Date, such Employee’s
customary employment with the Company, the Related Corporation or the Affiliate
is more than 20 hours per week and more than five months per calendar year or
such other criteria as the Board may determine consistent with Section 423 of
the Code.

 

(b)                                 The Board may provide that each person who,
during the course of an Offering, first becomes an Eligible Employee will, on or
after the day on which such person becomes an Eligible Employee, receive a
Purchase Right under that Offering, which Purchase Right will thereafter be
deemed to be a part of that Offering.  Such Purchase Right will have the same
characteristics as any Purchase Rights originally granted under that Offering,
as described herein, except that:

 

(i)                                    the date on which such Purchase Right is
granted will be the “Offering Date” of such Purchase Right for all purposes,
including determination of the exercise price of such Purchase Right;

 

4

--------------------------------------------------------------------------------


 

(ii)                                the period of the Offering with respect to
such Purchase Right will begin on its Offering Date and end coincident with the
end of the original Offering; and

 

(iii)                            the Board may provide that if such person first
becomes an Eligible Employee within a specified period of time before the end of
the Offering, he or she will not receive any Purchase Right under that Offering.

 

(c)                                  No Employee will be eligible for the grant
of any Purchase Rights if, immediately after any such Purchase Rights are
granted, such Employee owns stock possessing five percent or more of the total
combined voting power or value of all classes of stock of the Company or of any
Related Corporation (unless otherwise required by law).  For purposes of this
Section 5(c), the rules of Section 424(d) of the Code will apply in determining
the stock ownership of any Employee, and stock which such Employee may purchase
under all outstanding Purchase Rights and options will be treated as stock owned
by such Employee.

 

(d)                                 As specified by Section 423(b)(8) of the
Code, an Eligible Employee may be granted Purchase Rights only if such Purchase
Rights, together with any other rights granted under all Employee Stock Purchase
Plans of the Company and any Related Corporations, do not permit such Eligible
Employee’s rights to purchase stock of the Company or any Related Corporation to
accrue at a rate which exceeds $25,000 of Fair Market Value of such stock
(determined at the time such rights are granted, and which, with respect to the
Plan, will be determined as of their respective Offering Dates) for each
calendar year in which such rights are outstanding at any time.

 

(e)                                  Officers of the Company and any Designated
Company, if they are otherwise Eligible Employees, will be eligible to
participate in Offerings under the Plan.  Notwithstanding the foregoing, the
Board may (unless prohibited by law) provide in an Offering that Employees who
are highly compensated Employees within the meaning of Section 423(b)(4)(D) of
the Code will not be eligible to participate.

 

6.                                      PURCHASE RIGHTS; PURCHASE PRICE.

 

(a)                                 On each Offering Date, each Eligible
Employee will be granted a Purchase Right under the applicable Offering to
purchase up to that number of shares of Common Stock purchasable either with a
percentage or with a maximum dollar amount, as designated by the Board but in
either case not exceeding 15%, of such Employee’s eligible earnings (as defined
by the Board in each Offering) during the period that begins on the Offering
Date (or such other date as the Board determines for a particular Offering) and
ends on the date stated in the Offering, which date will be no later than the
end of the Offering.

 

(b)                                 The Board will establish one or more
Purchase Dates during an Offering on which Purchase Rights granted for that
Offering will be exercised and shares of Common Stock will be purchased in
accordance with such Offering.

 

(c)                                  In connection with each Offering made under
the Plan, the Board may specify (i) a maximum number of shares of Common Stock
that may be purchased by any Participant on any Purchase Date during such
Offering, (ii) a maximum aggregate number of shares of Common Stock that may be
purchased by all Participants pursuant to such Offering and/or (iii) a

 

5

--------------------------------------------------------------------------------


 

maximum aggregate number of shares of Common Stock that may be purchased by all
Participants on any Purchase Date under the Offering.  If the aggregate purchase
of shares of Common Stock issuable upon exercise of Purchase Rights granted
under the Offering would exceed any such maximum aggregate number, then, in the
absence of any Board action otherwise, a pro rata (based on each Participant’s
accumulated Contributions) allocation of the shares of Common Stock available
will be made in as nearly a uniform manner as will be practicable and equitable.

 

(d)                                 The purchase price of shares of Common Stock
acquired pursuant to Purchase Rights will be not less than the lesser of:

 

(i)                                    an amount equal to 85% of the Fair Market
Value of the shares of Common Stock on the Offering Date; or

 

(ii)                                an amount equal to 85% of the Fair Market
Value of the shares of Common Stock on the applicable Purchase Date.

 

7.                                      PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a)                                 An Eligible Employee may elect to authorize
payroll deductions as the means of making Contributions by completing and
delivering to the Company, within the time specified in the Offering, an
enrollment form provided by the Company. The enrollment form will specify the
amount of Contributions not to exceed the maximum amount specified by the Board.
Each Participant’s Contributions will be credited to a bookkeeping account for
such Participant under the Plan and will be deposited with the general funds of
the Company except where applicable law requires that Contributions be deposited
with a third party or otherwise segregated. If permitted in the Offering, a
Participant may begin such Contributions with the first payroll occurring on or
after the Offering Date (or, in the case of a payroll date that occurs after the
end of the prior Offering but before the Offering Date of the next new Offering,
Contributions from such payroll will be included in the new Offering).  If
permitted in the Offering, a Participant may thereafter reduce (including to
zero) or increase his or her Contributions.  If required under applicable law or
if specifically provided in the Offering, in addition to or instead of making
Contributions by payroll deductions, a Participant may make Contributions
through the payment by cash or check or wire transfer prior to a Purchase Date,
in the manner directed by the Company.

 

(b)                                 During an Offering, a Participant may cease
making Contributions and withdraw from the Offering by delivering to the Company
a withdrawal form provided by the Company.  The Company may impose a deadline
before a Purchase Date for withdrawing.  Upon such withdrawal, such
Participant’s Purchase Right in that Offering will immediately terminate and the
Company will distribute to such Participant all of his or her accumulated but
unused Contributions.  A Participant’s withdrawal from that Offering will have
no effect upon his or her eligibility to participate in any other Offerings
under the Plan, but the Participant will be required to deliver a new enrollment
form to participate in future Offerings.

 

(c)                                  Unless otherwise required by applicable
law, Purchase Rights granted pursuant to any Offering under the Plan will
terminate immediately if the Participant either (i) is no longer

 

6

--------------------------------------------------------------------------------


 

an Employee for any reason or for no reason or (ii) is otherwise no longer
eligible to participate. The Company will distribute to such individual all of
his or her accumulated but unused Contributions.

 

(d)                                 During a Participant’s lifetime, Purchase
Rights will be exercisable only by such Participant.  Purchase Rights are not
transferable by a Participant, except by will, by the laws of descent and
distribution, or, if permitted by the Company, by a beneficiary designation as
described in Section 10.

 

(e)                                  The Company has no obligation to pay
interest on Contributions, unless otherwise required by applicable law.

 

8.                                      EXERCISE OF PURCHASE RIGHTS.

 

(a)                                 On each Purchase Date, each Participant’s
accumulated Contributions will be applied to the purchase of shares of Common
Stock, up to the maximum number of shares of Common Stock permitted by the Plan
and the applicable Offering, at the purchase price specified in the Offering. 
No fractional shares will be issued unless specifically provided for in the
Offering.

 

(b)                                 If any amount of accumulated Contributions
remains in a Participant’s account after the purchase of shares of Common Stock
on the final Purchase Date of an Offering and such remaining amount is less than
the amount required to purchase one share of Common Stock, then such remaining
amount will be held in such Participant’s account for the purchase of shares of
Common Stock under the next Offering under the Plan, unless such Participant
withdraws from or is not eligible to participate in such Offering, in which case
such amount will be distributed to such Participant after the final Purchase
Date, without interest (unless otherwise required by applicable law).  If the
amount of Contributions remaining in a Participant’s account after the purchase
of shares of Common Stock on the final Purchase Date of an Offering is at least
equal to the amount required to purchase one whole share of Common Stock, then
such remaining amount will not roll over to the next Offering and will instead
be distributed in full to such Participant after the final Purchase Date,
without interest (unless otherwise required by applicable law).

 

(c)                                  No Purchase Rights may be exercised to any
extent unless the shares of Common Stock to be issued upon such exercise under
the Plan are covered by an effective registration statement pursuant to the
Securities Act and the Plan is in material compliance with all applicable laws. 
If on a Purchase Date the shares of Common Stock are not so registered or the
Plan is not in such compliance, no Purchase Rights will be exercised on such
Purchase Date, and the Purchase Date will be delayed until the shares of Common
Stock are subject to such an effective registration statement and the Plan is in
material compliance, except that the Purchase Date will in no event be more than
27 months from the Offering Date.  If, on the Purchase Date, as delayed to the
maximum extent permissible, the shares of Common Stock are not registered and
the Plan is not in material compliance with all applicable laws, no Purchase
Rights will be exercised and all accumulated but unused Contributions will be
distributed to the Participants without interest (unless otherwise required
under applicable local law).

 

7

--------------------------------------------------------------------------------


 

9.                                      COVENANTS OF THE COMPANY.

 

The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Purchase Rights and issue and sell shares of Common
Stock thereunder unless doing so would be an unreasonable cost to the Company
compared to the potential benefit to Eligible Employees which the Company will
determine at its discretion.  If, after commercially reasonable efforts, the
Company is unable to obtain the authority that counsel for the Company deems
necessary for the grant of Purchase Rights or the lawful issuance and sale of
Common Stock under the Plan, and at a commercially reasonable cost, the Company
will be relieved from any liability for failure to grant Purchase Rights and/or
to issue and sell Common Stock upon exercise of such Purchase Rights.

 

10.                               DESIGNATION OF BENEFICIARY.

 

(a)                                 The Company may, but is not obligated to,
permit a Participant to submit a form designating a beneficiary who will receive
any shares of Common Stock and/or Contributions from the Participant’s account
under the Plan if the Participant dies before such shares and/or Contributions
are delivered to the Participant.  The Company may, but is not obligated to,
permit the Participant to change such designation of beneficiary. Any such
designation and/or change must be on a form approved by the Company.

 

(b)                                 If a Participant dies, and in the absence of
a valid beneficiary designation, the Company will deliver any shares of Common
Stock and/or Contributions to the executor or administrator of the estate of the
Participant.  If no executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares of Common Stock and/or Contributions to the Participant’s spouse,
dependents or relatives, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.

 

11.                               ADJUSTMENTS UPON CHANGES IN COMMON STOCK;
CORPORATE TRANSACTIONS.

 

(a)                                 On a Capitalization Adjustment, the Board
will appropriately and proportionately adjust: (i) the class(es) and maximum
number of securities subject to the Plan pursuant to Section 3(a); (ii) the
class(es) and maximum number of securities by which the share reserve is to
increase automatically each year pursuant to Section 3(a); (iii) the class(es)
and number of securities subject to, and the purchase price applicable to
outstanding Offerings and Purchase Rights; and (iv) the class(es) and number of
securities that are the subject of the purchase limits under each ongoing
Offering.  The Board will make these adjustments, and its determination will be
final, binding and conclusive.

 

(b)                                 On a Corporate Transaction, then: (i) any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue outstanding Purchase Rights
or may substitute similar rights (including a right to acquire the same
consideration paid to the stockholders in the Corporate Transaction) for
outstanding Purchase Rights; or (ii) if any surviving or acquiring corporation
(or its parent company) does not assume or continue such Purchase Rights or does
not substitute similar rights

 

8

--------------------------------------------------------------------------------


 

for such Purchase Rights, then the Participants’ accumulated Contributions will
be used to purchase shares of Common Stock within ten business days prior to the
Corporate Transaction under the outstanding Purchase Rights, and the Purchase
Rights will terminate immediately after such purchase.

 

12.                               AMENDMENT, TERMINATION OR SUSPENSION OF THE
PLAN.

 

(a)                                 The Board may amend the Plan at any time in
any respect the Board deems necessary or advisable.  However, except as provided
in Section 11(a) relating to Capitalization Adjustments, stockholder approval
will be required for any amendment of the Plan for which stockholder approval is
required by applicable law or listing requirements, including any amendment that
either (i) materially increases the number of shares of Common Stock available
for issuance under the Plan, (ii) materially expands the class of individuals
eligible to become Participants and receive Purchase Rights, (iii) materially
increases the benefits accruing to Participants under the Plan or materially
reduces the price at which shares of Common Stock may be purchased under the
Plan, (iv) materially extends the term of the Plan, or (v) expands the types of
awards available for issuance under the Plan, but in each of (i) through
(v) above only to the extent stockholder approval is required by applicable law
or listing requirements.

 

(b)                                 The Board may suspend or terminate the Plan
at any time.  No Purchase Rights may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

(c)                                  Any benefits, privileges, entitlements and
obligations under any outstanding Purchase Rights granted before an amendment,
suspension or termination of the Plan will not be materially impaired by any
such amendment, suspension or termination except (i) with the consent of the
person to whom such Purchase Rights were granted, (ii) as necessary to comply
with any laws, listing requirements, or governmental regulations (including,
without limitation, the provisions of Section 423 of the Code and the
regulations and other interpretive guidance issued thereunder relating to
Employee Stock Purchase Plans) including without limitation any such regulations
or other guidance that may be issued or amended after the Effective Date, or
(iii) as necessary to obtain or maintain favorable tax, listing, or regulatory
treatment.  To be clear, the Board may amend outstanding Purchase Rights without
a Participant’s consent if such amendment is necessary to ensure that the
Purchase Right and/or the Plan complies with the requirements of Section 423 of
the Code.

 

13.                               CODE SECTION 409A; TAX QUALIFICATION.

 

(a)                                 Purchase Rights granted under the 423
Component are intended to be exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(b)(5)(ii).  Purchase Rights
granted under the Non-423 Component to U.S. taxpayers are intended to be exempt
from the application of Section 409A of the Code under the short-term deferral
exception and any ambiguities will be construed and interpreted in accordance
with such intent.  Subject to Section 13(b) hereof, Purchase Rights granted to
U.S. taxpayers under the Non-423 Component will be subject to such terms and
conditions that will permit such Purchase Rights to satisfy the requirements of
the short-term deferral exception available under Section 409A of the Code,
including the requirement that the shares subject to a Purchase Right be
delivered within the short-term deferral period.  Subject to
Section 13(b) hereof, in the case of a

 

9

--------------------------------------------------------------------------------


 

Participant who would otherwise be subject to Section 409A of the Code, to the
extent the Board determines that a Purchase Right or the exercise, payment,
settlement or deferral thereof is subject to Section 409A of the Code, the
Purchase Right will be granted, exercised, paid, settled or deferred in a manner
that will comply with Section 409A of the Code, including U.S. Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the adoption of the Plan.  Notwithstanding the foregoing, the
Company will have no liability to a Participant or any other party if the
Purchase Right that is intended to be exempt from or compliant with Section 409A
of the Code is not so exempt or compliant or for any action taken by the Board
with respect thereto.

 

(b)                                 Although the Company may endeavor to
(i) qualify a Purchase Right for favorable tax treatment under the laws of the
United States or jurisdictions outside of the United States or (ii) avoid
adverse tax treatment (e.g., under Section 409A of the Code), the Company makes
no representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, notwithstanding anything to the
contrary in this Plan, including Section 13(a) hereof.  The Company will be
unconstrained in its corporate activities without regard to the potential
negative tax impact on Participants under the Plan.

 

14.                               EFFECTIVE DATE OF PLAN.

 

The Plan will become effective on the Effective Date.  No Purchase Rights will
be exercised unless and until the Plan has been approved by the stockholders of
the Company, which approval must be within 12 months before or after the
Adoption Date (or if required under Section 12(a) above, materially amended) by
the Board.

 

15.                               MISCELLANEOUS PROVISIONS.

 

(a)                                 Proceeds from the sale of shares of Common
Stock pursuant to Purchase Rights will constitute general funds of the Company.

 

(b)                                 A Participant will not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, shares of
Common Stock subject to Purchase Rights unless and until the Participant’s
shares of Common Stock acquired upon exercise of Purchase Rights are recorded in
the books of the Company (or its transfer agent).

 

(c)                                  The Plan and Offering do not constitute an
employment contract.  Nothing in the Plan or in the Offering will in any way
alter the at will nature of a Participant’s employment, if applicable, or be
deemed to create in any way whatsoever any obligation on the part of any
Participant to continue in the employ of the Company or a Related Corporation or
an Affiliate, or on the part of the Company or a Related Corporation or an
Affiliate to continue the employment of a Participant.

 

(d)                                 The provisions of the Plan will be governed
by the laws of the State of Colorado without resort to that state’s conflicts of
laws rules.

 

10

--------------------------------------------------------------------------------

 

(e)                                  If any particular provision of the Plan is
found to be invalid or otherwise unenforceable, such provision will not affect
the other provisions of the Plan, but the Plan will be construed in all respects
as if such invalid provision were omitted.

 

16.                               DEFINITIONS.

 

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

 

(a)                                 “423 Component” means the part of the Plan,
which excludes the Non-423 Component, pursuant to which Purchase Rights that
satisfy the requirements for Employee Stock Purchase Plans may be granted to
Eligible Employees.

 

(b)                                 “Adoption Date” means the date the Plan is
adopted by the Board.

 

(c)                                  “Affiliate” means any branch or
representative office of a Related Corporation, as determined by the Board,
whether now or hereafter existing.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Capitalization Adjustment” means any
change that is made in, or other events that occur with respect to, the Common
Stock subject to the Plan or subject to any Purchase Right after the Adoption
Date without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other similar equity restructuring
transaction, as that term is used in Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor thereto). 
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.

 

(f)                                   “Code” means the U.S. Internal Revenue
Code of 1986, as amended.

 

(g)                                 “Committee” means a committee of one or more
members of the Board to whom authority has been delegated by the Board.

 

(h)                                 “Common Stock” means, as of the IPO Date,
the common stock of the Company, having 1 vote per share.

 

(i)                                    “Company” means Rally Software
Development Corp., a Delaware corporation.

 

(j)                                    “Contributions” means the payroll
deductions and other additional payments specifically provided for in the
Offering that a Participant contributes to fund the exercise of a Purchase
Right. A Participant may make additional payments into his or her account if
specifically provided for in the Offering, and then only if the Participant has
not already had the maximum permitted amount withheld during the Offering
through payroll deductions.

 

11

--------------------------------------------------------------------------------


 

(k)                                 “Corporate Transaction” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                    the consummation of a sale or other
disposition of all or substantially all, as determined by the Board in its sole
discretion, of the consolidated assets of the Company and its Subsidiaries;

 

(ii)                                the consummation of a sale or other
disposition of at least 90% of the outstanding securities of the Company;

 

(iii)                            the consummation of a merger, consolidation or
similar transaction following which the Company is not the surviving
corporation; or

 

(iv)                             the consummation of a merger, consolidation or
similar transaction following which the Company is the surviving corporation but
the shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.

 

To the extent required for compliance with Section 409A of the Code, in no event
will an event be deemed a Corporate Transaction if such transaction is not also
a “change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder).

 

(l)                                    “Designated Non-423 Corporation” means
any Related Corporation or Affiliate selected by the Board as eligible to
participate in the Non-423 Component.

 

(m)                             “Designated Company” means a Designated Non-423
Corporation or Designated 423 Corporation.

 

(n)                                 “Designated 423 Corporation” means any
Related Corporation selected by the Board as eligible to participate in the 423
Component.

 

(o)                                 “Director” means a member of the Board.

 

(p)                                 “Effective Date” means the effective date of
this Plan, which is the IPO Date.

 

(q)                                 “Eligible Employee” means an Employee who
meets the requirements set forth in the document(s) governing the Offering for
eligibility to participate in the Offering, provided that such Employee also
meets the requirements for eligibility to participate set forth in the Plan.

 

(r)                                  “Employee” means any person, including an
Officer or Director, who is treated as an employee in the records of the Company
or a Related Corporation (including an Affiliate).  However, service solely as a
Director, or payment of a fee for such services, will not cause a Director to be
considered an “Employee” for purposes of the Plan.

 

12

--------------------------------------------------------------------------------


 

(s)                                   “Employee Stock Purchase Plan” means a
plan that grants Purchase Rights intended to be options issued under an
“employee stock purchase plan,” as that term is defined in Section 423(b) of the
Code.

 

(t)                                    “Exchange Act” means the U.S. Securities
Exchange Act of 1934, as amended.

 

(u)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock will be the closing sales price for such stock
as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in such source as the Board deems reliable.  Unless otherwise provided
by the Board, if there is no closing sales price for the Common Stock on the
date of determination, then the Fair Market Value will be the closing sales
price on the last preceding date for which such quotation exists.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value will be determined by the Board in good
faith in compliance with applicable laws.

 

(iii)                            Notwithstanding the foregoing, for any Offering
that commences on the IPO Date, the Fair Market Value of the shares of Common
Stock on the Offering Date will be the price per share at which shares are first
sold to the public in the Company’s initial public offering as specified in the
final prospectus for that initial public offering.

 

(v)                                 “IPO Date” means the date of the
underwriting agreement between the Company and the underwriter(s) managing the
initial public offering of the Common Stock, pursuant to which the Common Stock
is priced for the initial public offering.

 

(w)                               “Non-423 Component” means the part of the
Plan, which excludes the 423 Component, pursuant to which Purchase Rights that
are not intended to satisfy the requirements for Employee Stock Purchase Plans
may be granted to Eligible Employees.

 

(x)                                 “Offering” means the grant to Eligible
Employees of Purchase Rights, with the exercise of those Purchase Rights
automatically occurring at the end of one or more Purchase Periods. The terms
and conditions of an Offering will generally be set forth in the “Offering
Document” approved by the Board for that Offering.

 

(y)                                 “Offering Date” means a date selected by the
Board for an Offering to commence.

 

(z)                                  “Officer” means a person who is an officer
of the Company or a Related Corporation within the meaning of Section 16 of the
Exchange Act and the rules and regulations promulgated thereunder.

 

(aa)                          “Participant” means an Eligible Employee who holds
an outstanding Purchase Right.

 

13

--------------------------------------------------------------------------------


 

(bb)                          “Plan” means this Rally Software Development Corp.
2013 Employee Stock Purchase Plan, including both the 423 and Non-423
Components, as amended from time to time.

 

(cc)                            “Purchase Date” means one or more dates during
an Offering selected by the Board on which Purchase Rights will be exercised and
on which purchases of shares of Common Stock will be carried out in accordance
with such Offering.

 

(dd)                          “Purchase Period” means a period of time specified
within an Offering, generally beginning on the Offering Date or on the first
Trading Day following a Purchase Date, and ending on a Purchase Date.  An
Offering may consist of one or more Purchase Periods.

 

(ee)                            “Purchase Right” means an option to purchase
shares of Common Stock granted pursuant to the Plan.

 

(ff)                              “Related Corporation” means any “parent
corporation” or “subsidiary corporation” of the Company whether now or
subsequently established, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.

 

(gg)                          “Securities Act” means the U.S. Securities Act of
1933, as amended.

 

(hh)                          “Trading Day” means any day on which the
exchange(s) or market(s) on which shares of Common Stock are listed, including
but not limited to the NYSE, Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market or any successors thereto, is open for
trading.

 

14

--------------------------------------------------------------------------------
